Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 11/05/2021, are accepted and do not introduce new matter.
Claims 1-2, 4-10, and 12-17 are pending; claims 3 and 11 are cancelled; claim 17 is new.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grether (U.S. 2011/0006132).

claim 17, Grether teaches an outlet set (seen in Figs 1-5) for a sanitary fitting comprising: 
a sanitary insert (insertable cartridge 4) that is adapted to be connected to a sanitary fitting outlet (outlet of 3), 
an outlet mouthpiece (holder 5), protruding at least partially from a sanitary fitting outlet (as seen in Figs 1-4, the mouthpiece 5 and the fitting outlet 3 are threadedly engaged with each other, therefore when the mouthpiece is not fully inserted into 3, the mouthpiece 5 at least partially protrudes from the fitting outlet, thus reading on claim language), the insert being inserted in the outlet mouthpiece (insert 4 is inserted on mouthpiece 5, as seen in Fig 1) and the outlet mouthpiece being adapted to be fastened on a sanitary fitting part (mouthpiece 5 is fastened to fitting part 6 of the fitting outlet 3, as seen in Fig 1), 
the insert having a length in an insertion direction such that, in a position for use, an outlet end (shown below) of the insert is visible from a viewing direction that is arranged higher than the outlet mouthpiece (as shown below, the length of the inserts extends past the outlet mouthpiece 5, such that the insert can be viewed from a location higher than the outlet mouthpiece).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-6, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grether (U.S. 2011/0006132) in view of Bosio (U.S. 2016/0177553).
	Regarding claim 1, Grether teaches an outlet set for a sanitary fitting (fig 1) comprising: 
	a sanitary insert (insertable cartridge 4) that is adapted to be connected to a sanitary fitting outlet (3), 
	an outlet mouthpiece (holder 5), the insert being inserted in the outlet mouthpiece (as disclosed in Par 0030, the insert 4 is inserted onto mouthpiece 5) and the outlet mouthpiece being adapted to be fastened on a sanitary fitting part (mouthpiece 5 is fastened to fitting part 6 of the fitting outlet 3, as seen in Fig 1), 
	the insert having a length in an insertion direction such that, in a position for use, an outlet end (show below) of the insert is visible from a viewing direction that is arranged higher than the outlet mouthpiece (as shown below, the length of the inserts extends past the outlet mouthpiece 5, such that the insert can be viewed from a location higher than the outlet mouthpiece).
	However, Grether fails to teach the length being dimensioned such that the insert is visible from a viewing direction of at least 20° to the horizontal at an outflow-side termination of the outlet mouthpiece.
	Bosio teaches an insert for a faucet that includes an insert body (defined at least in part by 15, which is inserted into fitting 100, as seen in Fig 1), wherein the insert is visible from a viewing direction of at least 20° to the horizontal at an outflow-side termination of the outlet mouthpiece (as shown below)

	Note: all references in parenthesis hereafter are referencing Grether, unless otherwise stated. 
	Regarding claim 2, Grether and Bosio teach the outlet set for a sanitary fitting as claimed in claim 1, wherein the length is dimensioned such that the insert protrudes through the outlet mouthpiece and projects beyond an outflow-side termination of the outlet mouthpiece (as seen below, the length of the insert 4 protrudes beyond a termination of the outlet mouthpiece 5, as claimed).
	Regarding claim 4, Grether and Bosio teach the outlet set for a sanitary fitting as claimed in claim 1, wherein the insert defines on an outflow side a peripheral outer edge that is substantially planar (as shown below).
	Regarding claim 5, Grether and Bosio teach the outlet set for a sanitary fitting as claimed in claim 1, wherein the insert is at least one of a jet regulator or a flow regulator (insert 4 is disclosed as a flow regulator in Par 0003).
	Regarding claim 6, Grether and Bosio teach the outlet set for a sanitary fitting as claimed in claim 1, wherein the outlet mouthpiece being produced from at least one of metal or 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grether to incorporate the teachings of Bosio to provide the mouthpiece made out of metal to make use of its low coefficient of friction to facilitate fastening and unfastening (as disclosed in Par 0072 of Bosio). 
	Regarding claim 8, Grether and Bosio teach a sanitary fitting assembly (whole assembly seen in Fig 1) comprising a sanitary fitting outlet (3) and the outlet set for a sanitary fitting as claimed in claim 1.
	
	Regarding claim 9, Grether teaches a method of installing a sanitary insert (insertable cartridge 4) on a sanitary fitting outlet (3), the method comprising: 
	inserting the sanitary insert in an outlet mouthpiece (insert 4 is inserted into mouthpiece 5, as disclosed in par 0030), 
	fastening the outlet mouthpiece (5) on a sanitary fitting part (mouthpiece 5 is fastened onto fitting part 6 of the fitting outlet 3, as seen in Fig 1), characterized in that the insert is made to be of such a length (shown below) in an inserting direction that, in a position for use, an end of the sanitary insert is visible from a viewing direction that is arranged higher than the outlet mouthpiece (as shown below).
	However, Grether fails to teach the length being dimensioned such that the insert is visible from a viewing direction of at least 20° to the horizontal at an outflow-side termination of the outlet mouthpiece.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grether to incorporate the teachings of Bosio to provide a length of the insert long enough so that the insert is visible from a viewing direction of at least 20° to the horizontal at an outflow-side termination of the outlet mouthpiece because a long insert provides easy means for gripping the insert in order to remove it, as seen in Fig 1 and disclosed in Pars 0066-0067 of Bosio. 
	Note: all references in parenthesis hereafter are referencing Grether, unless otherwise stated. 
	Regarding claim 10, Grether and Bosio teach the method as claimed in claim 9, further comprising dimensioning the length such that the insert protrudes through the outlet mouthpiece and projects beyond an outflow-side termination of the outlet mouthpiece (as shown below, the length of the insert 4 protrudes beyond a termination of the outlet mouthpiece 5, as claimed).
	Regarding claim 12, Grether and Bosio teach the method as claimed in claim 9, wherein the insert defines on an outflow side a peripheral outer edge is substantially planar (as shown below).
claim 13, Grether and Bosio teach the method as claimed in claim 9, wherein the insert is at least one of a jet regulator, a flow regulator, or a jet former (insert 4 is disclosed as a flow regulator in Par 0003).
	Regarding claim 14, Grether and Bosio teach the method as claimed in claim 9, wherein the outlet mouthpiece is produced from at least one of a metal or an opaque plastic (Bosio teaches an insert for a faucet that includes an outlet mouthpiece 11 that is produced from metal, as disclosed in Par 0072).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grether to incorporate the teachings of Bosio to provide the mouthpiece made out of metal to make use of its low coefficient of friction to facilitate fastening and unfastening (as disclosed in Par 0072 of Bosio). 

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grether (U.S. 2011/0006132) in view of Bosio (U.S. 2016/0177553); further in view of Denzler et al (U.S. 2011/0036930). 
	Regarding claim 7, Grether and Bosio teach the outlet set for a sanitary fitting as claimed in claim 1. However, they do not teach the fitting further comprising an exchange insert, with which the insert is replaceable, the exchange insert having a different color than the insert, at least in a region that is externally visible in the position for use.
	Denzler teaches a sanitary unit wherein an exchange insert (1), with which the insert is replaceable, the exchange insert having a different color than the insert (as disclosed in Par 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grether to incorporate the teachings of Denzler to provide exchangeable inserts in order to provide different water flow characteristics (as disclosed in Par 0013 of Denzler). Grether in combination with Denzler teach a visible region, which is defined by part of insert that extends past the mouthpiece as taught by Grether; coded in different colors, as taught by Denzler. 
	
	Regarding claim 15, Grether and Bosio teach the method as claimed in claim 9. However, they do not teach the method further comprising providing an exchange insert of a different color at least in a region that is externally visible in the position for use, and replacing the insert that has been used with the exchange insert.
	Denzler teaches a sanitary unit wherein an exchange insert (1), with which the insert is replaceable, the exchange insert having a different color than the insert (as disclosed in Par 0013, exchangeable inserts are available in order to vary water properties; Par 0013 further discloses that the inserts have a color code in order to facilitate differentiating them).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grether to incorporate the teachings of Denzler to provide exchangeable inserts in order to provide different water flow characteristics (as disclosed in Par 0013 of Denzler). Grether in combination with Denzler teach 
	
	Regarding claim 16, Grether and Bosio teach a sanitary fitting assembly set (seen in Fig 1), comprising an outlet mouthpiece (define by holder 5) and an insert (insertable cartridge 4) as claimed in claim 1, wherein the insert has a region that remains externally visible in a position for use (as seen below). However, they do not teach at least two inserts, which are alternatively insertable into the outlet mouthpiece and which are differently colored in the corresponding region.
	Denzler teaches a sanitary unit wherein an exchangeable inserts (1), which are alternatively insertable into the outlet mouthpiece and which are differently colored (as disclosed in Par 0013, exchangeable inserts are available in order to vary water properties; Par 0013 further discloses that the inserts have a color code in order to facilitate differentiating).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grether to incorporate the teachings of Denzler to provide exchangeable inserts in order to provide different water flow characteristics (as disclosed in Par 0013 of Denzler). Grether in combination with Denzler teach a visible region, which is defined by part of insert that extends past the mouthpiece as taught by Grether; coded in different colors, as taught by Denzler. 

Grether Annotated Figure

    PNG
    media_image1.png
    321
    904
    media_image1.png
    Greyscale


Bosio Annotated Figure

    PNG
    media_image2.png
    294
    688
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Bosio does not actually teach an insert, and that it instead discloses a one-piece replacement element. Further arguing that Bosio fails to teach the insert "length is dimensioned such that the insert is visible from a viewing direction of at least 20 to the horizontal at an outflow-side termination of the outlet mouthpiece." Examiner respectfully 
	Applicant further argues that Grether teaches away from the use of an outlet mouthpiece as claimed, citing Par 0003 as evidence. Examiner respectfully disagrees. Grether themselves disclose a mouthpiece (holder 5). Examiner asserts that there is nothing in Grether that teaches away from modifying the length of the insert. As such, the modification in view of Bosio is deemed proper.  
	Examiner emphasizes that all pending claims are properly rejected in view of the current grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752